Dear Ms. Wilson:
You requested an opinion from this office as to whether a registrar of voters, chief deputy or confidential assistant who completes the certification requirements set forth in La.R.S. 18:59.4 after July 1, 2006 should receive a seven percent salary enhancement. It is the opinion of this office that only a qualifying employee who has met the requirements of La.R.S. 18:59.4 and has been approved for certification on or before July 1, 2006 should receive the seven percent salary enhancement. Therefore, the employees referenced in your request who were not certified on July 1, 2006 do not qualify for the seven percent increase.
The purpose behind The Louisiana Voter Registration Administrators' Certification Program (the "Program") is to provide registrars of voters, chief deputies and confidential assistants with a course of study that will improve performance in registration administration through enhanced managerial and administrative skills. See La.R.S.18:59.4(B). The statute offers a financial incentive for qualifying individuals to develop professional knowledge by authorizing salary increases when the requirements of the Program are met and certification is maintained. See La.R.S. 18:59.4(E)(2)(b) and (c).
La.R.S. 18:59.4(C) and (D) describe the persons eligible to benefit under the Program and the required hours. Only a registrar of voters, chief deputy registrar, and confidential assistant with five years of related experience may qualify for the salary enhancement. One hundred forty-two hours of coursework must be completed within five years while the employee maintains an "excellent" yearly rating.
The certification program committee is established under La.R.S.18:59.4(E), and is charged with the responsibility for evaluating applicants who claim to qualify for the *Page 2 
Program. Upon receiving approval from the committee, the applicant receives the title of Louisiana Certified Elections Administrator.
As to the salary enhancement, La.R.S. 18:59.4(E)(2)(b) provides in pertinent part:
  If, on July 1, 2006, a registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters has completed the educational and experience requirements [. . .] and the documents showing the successful completion of the program have been submitted to and approved by the certification committee and such approval documented to the secretary of state, the registrar of voters, chief deputy registrar, or confidential assistant to a registrar of voters shall be granted a seven percent increase in his annual salary as set forth in R.S. 18:55 or 59.
[Emphasis added.]
Your letter requests an opinion as to the application of the salary increase to a registrar of voters, chief deputy, or confidential assistant who received certification after July 1, 2006. As the highlighted portions of the statute quoted above show, the Program was enacted to reward those persons who meet the certification requirements. It is our opinion that the statute applies to all qualifying persons who complete the program and are approved by the certification committee by July 1, 2006. However, if a registrar of voters, chief deputy, or confidential assistant has completed the educational and experience requirements before July 1, 2006, yet has not been approved by the certification committee until after July 1, 2006, that individual will not be entitled to the salary increase.
We hope that this opinion has adequately addressed the legal issues that you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
  With best regards,
 JAMES D. "BUDDY" CALDWELL
 ATTORNEY GENERAL
  BY:__________________________
  WILLIAM P. BRYAN, III
  Assistant Attorney General
  JDC/WPB, III